DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Original claims 1-6 were filed October 3, 2019.  Preliminary amendments were filed October 3, 2019 and October 7, 2019.  Both have been entered in full.  Claims 1-6 are now pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 3, 2020, and January 14, 2021, are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 3 recites “An image receiving apparatus displaying a high-resolution image by receiving low-resolution image data”.  This limitation invokes 35 U.S.C. 112(f) because the word “apparatus” is a generic placeholder for “means”, this generic placeholder is modified by functional language, and this generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  See Claim Interpretation section above.  The claim goes on to recite “wherein” clauses that include additional functional language, but do not indicate that their functions are performed by the apparatus and do not require any further structure.  See additional explanation in the rejections under 35 U.S.C. 112(b) below.  Claim 3 does not recite any means or structure in combination with the image receiving apparatus.  Therefore, the claim recites a single means (i.e. the image receiving apparatus) that is subject to an enablement rejection under 35 U.S.C. 112(a).  See MPEP 2164.08(a).
Claim 4 includes the single means of claim 3 and does not recite any additional means, and is therefore rejected for substantially the same reason as claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “An image receiving apparatus displaying a high-resolution image by receiving low-resolution image data” followed by a series of “wherein” clauses defining actions that are to occur.  
“Wherein” clauses are an example of “claim language … that may raise a question as to the limiting effect of the language in a claim” because “[c]laim scope is not limited by … claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.
The “wherein” clauses of claim 3 recite certain actions or functions that are to be performed, but do not identify any particular structure that performs them or require any particular structure in order to be performed.  In fact, the claim does not recite any particular structure at all.  Therefore, there is a question as to the limiting effect of the “wherein” clauses of claim 3 because they do not appear to limit the claim to a particular structure.  This question makes the scope of the claim unclear and renders the claim indefinite.


Claim 5 recites “wherein low-resolution image data is received, and the low-resolution image data is divided into a plurality of first image data” (lines 4-5).  This “wherein” clause recites acts that are to occur, but does not define what structure of the apparatus, if any, performs these acts.  The claim also does not indicate that this “wherein” clause imposes any particular structural requirements on the plurality of circuits or the display panel recited in claim 5.  Furthermore, receiving and dividing image data does not require any particular structure.  Therefore, as explained above with respect to claim 3, there is a question as to the limiting effect of this “wherein” clause of claim 5 because it does not appear to limit the claim to a particular structure.  This question makes the scope of the claim unclear and renders the claim indefinite.
Claim 6 is indefinite because it includes indefinite limitations of claim 5, and because it further recites “wherein the low-resolution image data is divided into             
                M
                ×
                N
            
         first image data,             
                M
            
         being an integer greater than or equal to 1”, which is also a “wherein” clause that raises a question as to its limiting effect for substantially the same reasons discussed above. 



  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Shiomi’ (US 2011/0043526 A1) in view of ‘Kim’ (“Realizing real-time deep learning-based super-resolution applications on Integrated GPUs,” 2016).
Regarding claim 1, Shiomi teaches an image processing method (e.g. Figure 3) comprising:
generating a plurality of first image data by dividing low-resolution image data (e.g. Figure 3, original image is divided into 4 first image data; also see e.g. [0068], [0074], Figure 2, dividing circuit 11), among the plurality of first image data, one of two adjacent image data being second image (e.g. Figure 3, divided image 1) data and the other being third image data (e.g. Figure 3, divided image 2)
generating fourth image data by supplementing surroundings of the second image data with pixel data, the pixel data comprising part of the third image data ([0081], Figure 3, supplemental pixel data shown by dashed lines are added to each divided image; As seen in Figure 3, the supplemental pixel data of divided image 1 {i.e. the second image data} includes part of divided image 2 {i.e. the third image data}; Also see e.g. [0074]);
implementing a convolutional neural network using the fourth image data as an input, fifth image data being output from the convolutional neural network ([0075], [0082], Figures 2-3, each divided image, including the fourth image data as mapped above, is sent to an upscaling circuit, which performs upscaling; see Note Regarding CNN below); and
generating high-resolution image data by combining a plurality of the fifth image data (Figure 2, output high-resolution image data displayed at 2 combines a plurality of the fifth/upscaled image data; Figure 3, interpolated image).

Note Regarding CNN.  Shiomi performs its upscaling using an edge-based interpolation technique (e.g. [0084], Figure 4).  Shiomi does not teach using a convolutional neural network (CNN) to perform the upscaling.
However, Kim does teach using a CNN to perform upscaling (e.g. Section II, first paragraph, SRCNN).
Kim teaches that “many researchers are paying attention to utilizing deep learning approaches in calculating a high resolution image from one or a set of low resolution (LR) images” (Section I, first paragraph).  Kim also teaches that other (Section I, second paragraph, referencing [5] and [8]).  Kim’s teachings are also analogous to those of Shiomi in that, for example, they also divide an image, pad the divided images, and upscale them individually (see e.g. Figure 2 and Section III.B).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Shiomi with the CNN-based upscaling of Kim in order to improve the method with the reasonable expectation that this would result in a method that enjoyed the advantages of using a CNN to upscale images, such as improved quality and performance.  This technique for improving the method of Shiomi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shiomi and Kim to obtain the invention as specified in claim 1.	

Regarding claim 2, Shiomi in view of Kim teaches the image processing method according to claim 1, and Shiomi further teaches that a resolution of the fifth image data is                         
                            
                                
                                    n
                                
                                
                                    2
                                
                            
                        
                     times as high as a resolution of the first image data,                         
                            n
                        
                     being an integer greater than or equal to 2 (The scope of the term “resolution” includes a number of pixels in an image; e.g. Figure 3, each fifth image data in the output interpolated image has 4 {i.e.                         
                            
                                
                                    n
                                
                                
                                    2
                                
                            
                            ,
                             
                            n
                            =
                            2
                        
                    } times as many pixels as each first image data in the original image).

Regarding claim 3, Examiner notes that the claim recites an apparatus that appears to perform a method that is substantially the same as the method of claim 1 (Note ‘112 rejections).  Shiomi in view of Kim teaches the method of claim 1 (see above).  Shiomi further teaches an apparatus performing its method (e.g. Figure 2; also see e.g. [0141] et seq.).  Accordingly, claim 3 is also rejected under 35 U.S.C. 103 as being unpatentable over Shiomi in view of Kim for substantially the same reasons as claim 1.

Regarding claim 4, Examiner notes that the claim recites an apparatus that appears to perform a method that is substantially the same as the method of claim 2 (Note ‘112 rejections).  Shiomi in view of Kim teaches the method of claim 2 (see above).  Shiomi further teaches an apparatus performing its method (e.g. Figure 2; also see e.g. [0141] et seq.).  Accordingly, claim 4 is also rejected under 35 U.S.C. 103 as being unpatentable over Shiomi in view of Kim for substantially the same reasons as claim 2.

Regarding claim 5, Shiomi teaches an image receiving apparatus (Figure 2, display device 1) comprising:
a plurality of circuits (Figure 2, upscaling circuits 12a-d); and
a display panel (Figure 2, display panel 2),
wherein low-resolution image data is received, and the low-resolution image data is divided into a plurality of first image data ([0068], [0074], Figure 2, low-resolution input image data is received and divided into 4 first image data; also see [0081], Figure 3),
wherein the plurality of circuits each convert one of the plurality of first image data into second image data ([0075], Figure 2, each upscaling circuit performs upscaling to convert one of the plurality of first image data into an upscaled second image data; also see [0082], Figure 3) by using a convolutional neural network (see Note Regarding CNN below),
wherein the second image data is of a higher resolution than the first image data (e.g. [0075] and explanation above, the second image data are produced by upscaling the first image data, so they necessarily have a higher resolution than the first image data; also see Figure 3, where each output second image has twice the height and twice the width, resulting in four times more pixels, relative to each first input image), and
wherein the display panel combines a plurality of the second image data to display a high-resolution image ( [0076], Figure 2; also see Figure 3).

Note Regarding CNN.  Shiomi performs its upscaling using an edge-based interpolation technique (e.g. [0084], Figure 4).  Shiomi does not teach using a convolutional neural network (CNN) to perform the upscaling.
However, Kim does teach using a CNN to perform upscaling (e.g. Section II, first paragraph, SRCNN).
Kim teaches that “many researchers are paying attention to utilizing deep learning approaches in calculating a high resolution image from one or a set of low (Section I, first paragraph).  Kim also teaches that other researchers have acknowledged advantages of using a CNN to upscale images and that deep learning helps improve quality and performance of upscaling (Section I, second paragraph, referencing [5] and [8]).  Kim’s teachings are also analogous to those of Shiomi in that, for example, they also divide an image, pad the divided images, and upscale them individually (see e.g. Figure 2 and Section III.B).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shiomi with the CNN-based upscaling of Kim in order to improve the apparatus with the reasonable expectation that this would result in an apparatus that enjoyed the advantages of using a CNN to upscale images, such as improved quality and performance.  This technique for improving the apparatus of Shiomi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shiomi and Kim to obtain the invention as specified in claim 5.	

Regarding claim 6, Shiomi in view of Kim teaches the image receiving apparatus of claim 5, and Shiomi further teaches that
the plurality of circuits comprises first to                         
                            N
                        
                    -th circuits,                         
                            N
                        
                     being an integer greater than or equal to 2 (Figure 2, first to fourth upscaling circuits 12a-d; i.e.                         
                            N
                            =
                            4
                        
                    ; Note: the claim recites “comprises” which is open ended, so Shiomi also reads on                         
                            N
                            =
                            1
                            ,
                             
                            2
                            ,
                             
                            or
                             
                            3
                        
                    ; I.e. an apparatus that has 4 circuits “comprises” 1, 2, 3 or 4 circuits)
the low-resolution image data is divided into                         
                            M
                            ×
                            N
                        
                     (Note: the preceding term is interpreted to indicate multiplication of scalar values                         
                            M
                        
                     and                         
                            N
                        
                    , rather than, for example, a number of rows and a number of columns; However, Examiner notes that Shiomi does teach a 1 row by 4 column division at [0071] and a 2 row by 2 column division at e.g. Figure 3) first image data,                         
                            M
                        
                     being an integer greater than or equal to 1 (e.g. [0069], Figures 2-3, low-resolution image is divided into 4 first image data; As noted above,                         
                            N
                            =
                            4
                        
                    ; Therefore,                         
                            M
                            =
                            1
                        
                     such that                         
                            M
                            ×
                            N
                            =
                            4
                        
                    ).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Chua’ (“Enhanced image super-resolution technique using convolutional neural network,” 2013)
Reference [5] in Kim
Discusses various advantages of using a CNN for super-resolution
‘Wang-15’ (“Self-tuned deep super resolution,” 2015)
Reference [8] in Kim
‘Dong’ (“Learning a deep convolutional network for image super-resolution, 2014”)
Reference [9] in Kim
Teaches a CNN for super-resolution

‘Huang’ (“A Short Survey of Image Super Resolution Algorithms,” 2015)
Describes various types of super-resolution algorithms, including the interpolation-type super-resolution used by Shiomi (Section 3.1) and the CNN-type super-resolution used by Kim (Section 3.3.1.C).
Teaches that learning-based approaches, such as CNN, have better performance than interpolation-based approaches – e.g. Table 1
‘Duan’ (US 2018/0013978 A1)
Divides a low-resolution frame into a plurality of sub-frames, performs processing on each sub-frame, combines sub-frames to produce a high-resolution output frame – e.g. [0033], Figure 1
‘Wang-740’ (US 2018/0150740 A1)
Partitions an input image into overlapping subimages, processes each subimage individually using a CNN, then merges their outputs – e.g. [0058], Figure 2B
‘Tannhof’ (US 2003/0133605 A1)
Teaches dividing an input image into small blocks, upscaling them into large blocks, and merging the large blocks to form an upscaled image – e.g. Figure 2a-c
A neural network is used in the upscaling – e.g. [0053], [0055], Figures 5 and 7


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669